Citation Nr: 1102371	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include medial meniscal tear status post arthroscopic 
meniscectomy.

2.  Entitlement to service connection for a left knee disorder, 
to include patellar chondromalacia and medial compartment 
osteoarthritis.

3.  Entitlement to service connection for a skin disorder of the 
face, to include actinic keratosis.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1975 to October 1975 and 
from August 2004 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from April and June 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, which denied the claims on appeal.

The above claims were remanded by the Board in a February 2009 
decision for additional development.  The additional development 
having been completed, the case was returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that a right 
knee disorder, to include medial meniscal tear status post 
arthroscopic meniscectomy, preexisted active duty and clear and 
unmistakable evidence demonstrates that the disability was not 
aggravated by service; and the currently diagnosed right knee 
disorder is not shown to be otherwise related to a disease, 
injury, or event in service.

2.  The preponderance of the evidence is against finding that the 
Veteran has a current diagnosis of a left knee disorder, to 
include patellar chondromalacia and medial compartment 
osteoarthritis, that is etiologically related to a disease, 
injury, or event in service.

3.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran has a current 
diagnosis of actinic keratosis as a result of his military 
service.




CONCLUSIONS OF LAW

1.  A right knee disorder, to include medial meniscal tear status 
post arthroscopic meniscectomy, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2010).

2.  A left knee disorder, to include patellar chondromalacia and 
medial compartment osteoarthritis, was not incurred in or 
aggravated by service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).

3.  Resolving doubt in favor of the Veteran, his actinic 
keratosis was incurred during his military service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issue 
of entitlement to service connection for actinic keratosis, the 
Board finds that any deficiencies in notice were not prejudicial 
to the Veteran.  

With respect to the Veteran's other claims for service 
connection, the Veteran's Administration (VA) has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in December 2005, March 2006, and March 2009 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claims.  The letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The March 2006 and March 2009 letters also explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  All records identified by the Veteran as 
relating to these claims have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In 
this case, the Veteran was provided a VA examination in March 
2006, which did not show a current disability to either knee that 
was incurred in or permanently aggravated beyond the natural 
course of the disease by his military service.  

Furthermore, the Board notes that the Veteran's case was remanded 
in February 2009 to afford him an additional VA examination.  To 
that end, the Veteran was afforded a VA examination in July 2009.  
While the examination report described the Veteran's reported 
current symptoms and onset of his knee problems, the examination 
report erroneously stated that the Veteran had already been 
service-connected for the underlying disabilities; however, the 
examiner still provided a nexus opinion, concluding that it was 
less likely than not that the Veteran's current left knee 
problems were the result of his military service.  Instead, the 
examiner stated that the current left knee problems were the 
result of progressive wear and tear on the left knee over the 
years.  In addition, the examiner opined that the Veteran's 
current right knee problems were at least as likely as not the 
result of a meniscal tear, which could have occurred in service.  

As the July 2009 VA examiner appeared not to have had access to 
or reviewed the Veteran's claims file prior to rendering an 
opinion as to the Veteran's knee disabilities, the RO requested 
that an additional opinion be provided, based on consideration of 
the claims file, including the July 2009 VA examination report.  
The resulting July 2010 report considered the Veteran's reported 
onset of symptoms and the medical evidence of record and 
concluded that the Veteran had a preexisting right knee 
disability that was not permanently aggravated by his military 
service and a left knee disability that was not caused or 
aggravated by his military service.  The examiner provided a 
sufficient rationale for his opinions.  

The Board, therefore, finds the combination of the July 2009 VA 
examination report and July 2010 review and opinion to be 
thorough, complete, and sufficient upon which to base a decision 
with respect to the Veteran's claims for service connection.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  The 
Board further concludes that in obtaining the examination and 
addendum opinion and, thereafter, reconsidering the claims, the 
RO has complied with the Board's remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As such, the Board finds that the 
medical evidence of record is sufficient to adjudicate the 
Veteran's claims. 
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In this case, the evidence of record does not indicate, nor has 
the Veteran claimed, that he was diagnosed with arthritis of 
either knee in service or within one year of service.  As such, 
application of the above presumptive provision is not warranted.

In the absence of presumptive service connection, to establish a 
right to compensation for a present disability on a direct basis, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes the Veteran is in receipt of, among other 
commendations and awards, a Global War on Terrorism Service 
Medal, an Iraq Campaign Medal, and a Combat Action Badge, for his 
combat service in Iraq.  In Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), the United States Court of Appeals for the Federal 
Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) does not establish 
service connection for a combat veteran; it aids him by relaxing 
the adjudicative evidentiary requirements for determining what 
happened in service.

Right Knee

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

However, where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless the 
underlying condition itself, as contrasted with mere symptoms, 
has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).

The Veteran alleges that his preexisting right knee disability 
was permanently aggravated by his military service.  
Specifically, the Veteran contends that during his second period 
of service he began to experience the onset of pain that affected 
his ability to perform certain activities, to include walking and 
climbing stairs. 
 
The Veteran's claims file does not include an activation 
examination in August 2004.  Thus, the Veteran is presumed to 
have entered service in sound condition.  See Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  As noted, however, the presumption 
can be rebutted by clear and unmistakable evidence. 

In this case, the evidence of record clearly establishes the 
Veteran's right knee disability preexisted his military service.  
As noted above, an emergency care record indicated that in July 
2002 the Veteran was injured while swimming in a Post swimming 
pool when he twisted his right knee.  The Veteran was noted to 
have a past history involving surgery to the same knee.  On 
examination, the right knee had slight swelling, no effusion, 
limitation of extension, and tenderness to palpation.  The 
diagnosis was an ACL and medial meniscus injury.  A July 2002 
notice from the North Mississippi Sports Medicine & Orthopaedic 
Clinic indicated that the Veteran was unable to run until further 
notice.  An October 2002 National Guard record indicated that the 
Veteran was not able to complete the 2-mile run as part of the 
standard Army Physical Fitness Test, due to right knee pain and 
torn cartilage.  The notation indicated a diagnosis of right 
knee, status post arthroscopic meniscectomy and grade III 
chondromalacia.  In April 2003, the Veteran was placed on 
permanent physical profile with no running due to right knee pain 
and torn cartilage.  Finally, a December 2004 pre-deployment 
physical examination indicated that walking was painful due to 
2001 right knee surgery and he was placed on limited walking 
duty.

In addition to the foregoing, the Veteran concedes that he 
injured his right knee prior to his second period of service.  
Based on the above, the Board finds that the lay history and 
multiple clinical findings both prior to and after the start of 
the Veteran's second period of service indisputably show that his 
right knee disability noted in service existed prior to his 
second period of active duty.  The Board, therefore, finds that 
there is clear and unmistakable evidence that the Veteran's right 
patellar chondromalacia and medial meniscus tear status post 
arthroscopic meniscectomy preexisted service.  See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance 
cannot be overcome simply based on the representations of the 
Veteran during the entrance examination or thereafter.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was found 
in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In this case, however, there is both clinical and 
lay evidence of the preexisting disorder.  Specifically, the 
multiple treatment records prior to the Veteran's second period 
of active service, based not only on the Veteran's lay 
statements, but also on physical examination and diagnostic 
testing.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine 
if there is clear and unmistakable evidence that the disorder was 
not aggravated during service.  Based on the evidence discussed 
below, the Board concludes that there is clear and unmistakable 
evidence that the Veteran's right knee disability was not 
aggravated beyond the natural progression of the disease during 
his service.

As discussed above, an October 2002 National Guard record 
indicated that the Veteran had a diagnosis of right knee, status 
post arthroscopic meniscectomy and grade III chondromalacia.  The 
notation listed the Veteran's prognosis as possible worsening, 
but probably stable.  The Veteran does not claim, nor does the 
record reflect, that he sought treatment for right knee problems 
during his military service, including during his service in 
Iraq.  In fact, during the Veteran's December 2005 post-
deployment physical examination the Veteran reported back, left 
arm, and sinus problems, but denied swollen, stiff or painful 
joints.  The Board does acknowledge, however, that the Veteran 
brought his claim for service connection for the right knee prior 
to his discharge from service.

Based on the Veteran's complaints, he was afforded a VA 
examination in March 2006.  At that time, the Veteran reported 
that he injured his right knee 3 years previously when a student 
that he was coaching football hit his right knee.  The Veteran 
stated that the subsequent arthroscopic medial partial 
meniscectomy resolved his pain.  However, the Veteran stated that 
over the previous 6 months he had experienced bilateral anterior 
knee pain, present during walking and in the morning.  The 
Veteran stated that his left knee was more symptomatic than his 
right knee.  The Veteran noted pain anteriorly going up and down 
stairs.  The pain was dull in character and did not radiate.  On 
examination, the Veteran had full range of motion without pain 
and repetitive motion testing did not increase fatigability or 
decreased arc.  The Veteran had a slight varus instability at 30 
degrees in his right knee compared to his left, but no valgus 
instability.  He was tender to palpation along the patellofemoral 
joint with negative patellar grind test.  There were no swelling 
or skin changes and ligamentous testing was normal.  X-rays 
showed no acute findings.

Following the March 2006 VA examination, the Veteran sought 
ongoing treatment for knee problems, but primarily left knee 
problems.  In May 2007, the Veteran noted that he had seen in the 
orthopedic department previously and had been told that his knees 
were okay.  A March 2008 VA treatment record indicated an 
impression of mild chondromalacia patella and small joint 
effusion.  Although not specifically noted, the impression 
appears to have been in relation to the left knee, based on the 
multiple other treatment records making that diagnosis with 
respect to the Veteran's left knee, as discussed below.  The 
records do not otherwise indicate ongoing treatment for right 
knee problems.  Indeed, the Veteran concedes that his left knee 
symptoms are more severe than those of his right knee.

As discussed above, the claim was remanded by the Board in 
February 2009 to afford the Veteran another VA examination.  
During the July 2009 examination, the examiner erroneously stated 
that the Veteran was service-connected for both knees.  The 
Veteran stated that his left knee was more symptomatic than his 
right knee.  The Veteran observed that his current right knee 
pain began in March 2005.  There was no specific injury to which 
the Veteran associated the pain.  The pain was on the medial side 
and under the kneecap and the Veteran denied using any assistive 
devices for walking with respect to the right knee.  The Veteran 
reported surgery in 2000 for torn cartilage.  The pain was worse 
with standing and going up and down stairs.  The Veteran denied 
swelling, but reported some painful clicking.  On palpation, the 
right knee was tender along the medial joint line.  There was 
crepitus on motion and the Veteran had range of motion from 0 to 
140 degrees, with pain from 80 to 140 degrees.  There was no 
change with repetition.  The knee was stable, with a positive 
McMurray's test, but other ligamentous testing was negative.  X-
rays showed decreased joint space of the medial compartment with 
slight hardening of the patella.  The examiner diagnosed right 
knee medial meniscal tear status post arthroscopic meniscectomy, 
moderate right knee medial compartment osteoarthritis, and severe 
right patellar chondromalacia.  As to etiology, the examiner 
stated it was at least as likely as not that the Veteran's 
current complaints and right knee arthritis were a result of his 
meniscal tear that the examiner noted could have occurred in 
service.

The RO noted that the July 2009 examiner appeared not to have had 
access to or reviewed the Veteran's claims file prior to the 
examination or completing the report.  To remedy the deficiencies 
of the July 2009 VA examination report, the RO obtained a July 
2010 VA opinion based on a review of the claims file, the 
Veteran's lay statements, and the July 2009 VA examination 
report.  The physician noted review of the claims file and the 
July 2009 VA examination report.  The physician noted the medical 
records and the Veteran's statements that he incurred a knee 
injury requiring arthroscopic surgery prior to his military 
service.  The physician noted that the Veteran's loss of joint 
space in the medial compartment of the right knee was consistent 
with the previous meniscectomy.  The physician observed the 
Veteran's acknowledgment that he sustained no specific injury to 
the right knee to explain the renewed onset of pain while in 
service.  Rather, the pain was described as a gradual, daily 
constant pain.  Based on the foregoing, the physician opined that 
the Veteran's current right knee disability was related to the 
injury sustained prior to military service and not to any injury 
sustained in military service.  Furthermore, the physician 
concluded that it was less likely as not that the Veteran's 
current right knee disability was aggravated beyond its natural 
progression by his military service.

The Board finds the opinion expressed in the July 2010 VA medical 
opinion credible and probative.  Examination was based on a 
review of the claims file, consideration of the Veteran's 
statements, x-ray of the right knee, and results of physical 
testing.  Further, a complete and thorough rationale is provided 
for the opinion rendered.  The physician's conclusion is fully 
explained and consistent with the credible evidence of record.

Moreover, although the July 2010 VA reviewer used the term "less 
likely than not" when opining as to whether the Veteran's 
current right knee problems were aggravated beyond their natural 
progression by the Veteran's military service, the Board looks to 
the comprehensive examination report, detailed discussion of the 
Veteran's in-service and post-service medical history, and the 
thorough rationale contained throughout the opinion in concluding 
that the examiner's opinion is unequivocal in its finding that 
the Veteran's current right knee problems were not aggravated 
beyond their natural progression by the Veteran's military 
service.  See Emenaker v. Peake, 551 F.3d 2332, 1335 (Fed. Cir. 
2008) (finding that the "least as likely as not" language was 
not fatal to the medical opinion as long as there was an adequate 
explanation of whether the opinion rises to the level of clear 
and unmistakable evidence despite the equivocal phrase). 

By contrast, the Board finds the opinions stated in the July 2009 
VA examination report of limited probative value.  In that 
regard, the examiner opined that the Veteran's current right knee 
problems were the result of his meniscal tear.  However, the 
examiner also stated that the meniscal tear could have occurred 
in service.  This conclusion is manifestly disputed by the 
evidence of record, which, as discussed above, clearly and 
unmistakably demonstrates that the Veteran's right meniscal tear 
occurred prior to his second period of active duty service and 
not as a result of his duties with the National Guard.  As noted, 
the July 2009 examiner appeared not to have reviewed the 
Veteran's claims file, including service treatment records, which 
demonstrated when the meniscal injury occurred, as discussed by 
the July 2010 reviewer.  Accordingly, the July 2009 opinion is 
based on incorrect factual premises and, therefore, may not 
support service-connection here.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (holding that the Board may reject a medical 
opinion that is based on facts provided by the Veteran that have 
been found to be inaccurate or that are contradicted by other 
facts of record).  Moreover, even were the Board to accept the 
bases for the examiner's opinion, the opinion expresses only a 
possible onset in service and, as such, cannot service as a basis 
for granting service connection.  See Bostain v. West, 11 Vet. 
App. 127 (1998) (holding that a physician's opinion that an 
unspecified preexisting service-related condition "may have" 
contributed to the Veteran's death was too speculative to be new 
and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that a physician's statement that the Veteran may have 
been having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis also implied "may or may not" 
and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 
459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(holding that any medical link that is speculative, general or 
inconclusive in nature is of no probative value and not a 
sufficient basis to grant service connection).  Finally, the 
examiner did not otherwise discuss whether the Veteran's current 
right knee problems may have been permanently aggravated beyond 
their natural progression by the Veteran's military service.

The Board notes that the only evidence of record suggesting 
aggravation is the Veteran's own lay contentions.  Specifically, 
the Board will consider the Veteran's current assertions of 
continuity of symptomatology since approximately March 2005.  As 
noted above, in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions 
of an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  In this 
case, however, the Veteran does not contend that his right knee 
disability was aggravated due to some specific event or incident 
during combat operations.  Indeed, the Veteran does not attribute 
any specific event or incident to the onset of his right knee 
pain in March 2005.

As a general matter, the Veteran is competent to report sensory 
or observed symptoms such as right knee pain, and his testimony 
in that regard is entitled to some probative weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
even though a lay person is generally competent to describe 
experiencing a continuity of symptomatology since service, that 
lay person is not necessarily competent to link the continuous 
symptomatology to a specific current condition or aggravation of 
that current condition.  See generally Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  In this instance, the Veteran has not been 
shown to be capable of making medical conclusions, especially as 
to opining that the existence of right knee pain in service 
demonstrates an aggravation of his preexisting right knee 
disability beyond its natural progression.  Furthermore, the 
Board finds it significant that during his post-deployment 
physical examination in December 2005 the Veteran denied any 
joint pain or swelling.  Of even greater significance, the 
Veteran's March 2006 examination, including x-rays, did not show 
arthritis or any other disability of the right knee that had been 
aggravated beyond its natural progression by his military 
service.  Thus, the Board does not find the Veteran competent as 
to his representations as to a permanent aggravation of his 
disability and affords far greater weight to the findings of the 
July 2010 VA physician who, after consideration of the Veteran's 
claims and review of the claims file, including the July 2009 VA 
examination report and other diagnostic and treatment evidence of 
record, concluded that the Veteran's current right knee problems 
did not have their onset nor were they aggravated beyond their 
natural progression by his military service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also Layno v. 
Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that 
the Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise).   

Moreover, the mere manifestation of symptoms such as pain with 
use, does not demonstrate that the underlying right knee 
disability underwent a permanent increase in severity in service, 
where there was no evidence or allegation of any right knee 
trauma or injury in service.  See generally Townsend v. 
Derwinski, 1 Vet. App. 408 (1991).  The underlying disorder, as 
opposed to the symptoms, must be shown to have worsened in order 
to find aggravation.  In this case, there is simply no objective 
evidence of worsening of a right knee disability during service.  
To the extent that the Veteran's representations of increased 
pain in service represent an aggravation, the July 2010 VA 
physician concluded that the Veteran's right knee problems had 
not undergone any aggravation beyond the natural progression of 
the disease.

As noted above, the March 2006 x-rays of the right knee did not 
show arthritis and, therefore, the Veteran's current arthritis 
must have developed at some point after service.  In support of 
this conclusion, the July 2010 VA opinion stated that the 
Veteran's then current arthritis and other right knee problems 
were the result of the natural progression of his pre-service 
right knee surgery and had not been aggravated by his military 
service.  

In summary, the credible and probative evidence of record clearly 
and unmistakably establishes that the Veteran's right knee 
disorder, to include medial meniscal tear status post 
arthroscopic meniscectomy, preexisted service and was not 
aggravated beyond its natural progression by service.  
Furthermore, the preponderance of the evidence also shows that 
the Veteran's current right knee arthritis, diagnosed multiple 
years after service, is not otherwise related to his military 
service.  As noted, the VA examiner found that such a 
relationship was unlikely, and no doctor has ever opined to the 
contrary.  While the Veteran has credibly reported right knee 
pain with recurring onset in service, the diagnostic evidence of 
record (specifically the March 2006 x-rays) establishes that any 
increase in disability occurred after the Veteran's service and 
the July 2010 examiner specifically concluded that this increase 
in disability was due solely to the natural progression of the 
disease.  Thus, the Board finds that the benefit of the doubt 
doctrine is not for application, and that the claim must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Left Knee

The Veteran also contends that he has a left knee disability as a 
result of his military service.  Specifically, the Veteran 
alleges he began to experience left knee pain at about the same 
time that he began to experience right knee pain, which was 
during his military service.  The Veteran has asserted continuity 
of symptomatology since service.

The Veteran's service treatment records indicate normal lower 
extremities on medical examinations in May 1994, May 1997, and 
April 2002.  In April 2002, the Veteran denied a history of 
swollen or painful joints, knee trouble, or any knee surgery.  
During the Veteran's December 2005 post-deployment physical 
examination the Veteran reported back, left arm, and sinus 
problems, but denied swollen, stiff or painful joints.  Thus, the 
service treatment records do not reflect complaints, treatment, 
or diagnosis of a left knee disability during service.  However, 
the Board acknowledges that the Veteran did file his claim for a 
left knee disability in December 2005, prior to his separation 
from service.

After service, the Veteran was afforded a VA examination for his 
bilateral knees in March 2006.  The examiner noted that the 
claims file was not reviewed, but certain records were reviewed.  
The Veteran reported bilateral anterior knee pain for the 
previous 6 months, which was present on walking.  The Veteran had 
morning knee pain and was limited to walking about 1 mile due to 
the pain.  The Veteran noted that his left knee was more 
symptomatic than his right.  The pain was described as dull in 
character and was noted on climbing or descending stairs.  On 
examination, the Veteran had full range of left knee motion, 
without evidence of left knee instability, swelling, or increased 
symptoms on repetition.  The knee was somewhat tender to 
palpation, but a patellar grind test was negative.  X-rays showed 
normal alignment and no acute findings.

The Veteran has received regular treatment for left knee 
problems.  In May 2007, the Veteran reported left knee pain since 
2005 while in Iraq.  The Veteran denied any injury to the left 
knee in service and also denied swelling, instability, crepitus, 
or pain in the hip or groin.  The Veteran described the left knee 
pain as sharp.  The Veteran noted that he had been seen in the 
orthopedic department previously and been told that his left knee 
was okay.  The treating physician continued the Veteran's Motrin 
and recommended physical therapy.  While noting the previous x-
rays, the treatment provider nevertheless assessed suspect 
osteoarthritis with patellofemoral syndrome.

In January 2008, the Veteran reported left knee pain, with some 
weakness, stiffness, and giving out on stairs.  On examination, 
the Veteran had an antalgic gait, but no crepitus, locking, 
swelling, or effusion observed.  There was some tenderness to 
palpation, but no laxity, and range of motion was 0 to 125 
degrees without difficulty.  Muscle strength testing in left knee 
flexion and extension was 5 out of 5.  The treatment record noted 
the results of a May 2007 MRI that showed mild chondromalacia 
patella, small joint effusion, and prepatellar edema.  X-rays 
were unchanged.  The treatment provider's impression was left 
knee pain and recommended a cortisone injection and continued 
physical therapy.

During a March 2008 physical therapy session, the Veteran 
continued to have an antalgic gait and knee joint line 
tenderness, but good range of motion and no other abnormalities.  
In May 2008, the Veteran stated that the prescribed cortisone 
injections had improved his pain for about 2 weeks, but then 
returned to normal.  The Veteran's physical examination results 
were unchanged.  The treatment provider's impression was left 
knee pain and chondromalacia and recommended that the Veteran 
continue to wear his left knee brace, take ibuprofen as needed, 
and continue heat and ice treatments.

The Veteran was afforded a second VA examination in July 2009.  
As noted above in discussion of the right knee claim, the 
examiner mistakenly stated the Veteran already was service-
connected for both knees.  The Veteran reported left knee pain 
beginning in March 2005 without any specific injury.  On 
examination, the left knee was tender to palpation and with range 
of motion from 0 to 120 degrees, with pain from 60 to 120 
degrees.  There was noted crepitus and soft compartments in the 
left knee.  Contemporaneous x-rays showed decreased joint space 
of the medial compartment.  The examiner diagnosed severe left 
knee patellar chondromalacia and moderate left knee medial 
compartment osteoarthritis.  As to etiology, the examiner noted 
that there was no specific in-service injury to the left knee 
and, therefore, it was less likely than not that the current left 
knee complaints were incurred during military service.  Instead, 
the examiner concluded that the current left knee problems were 
attributable to progressive wear and tear over the years.

The July 2010 VA medical opinion concurred with the conclusion of 
the July 2009 examiner that the Veteran's current left knee 
problems were not related to his military service.  The reviewer 
noted that symptom onset was gradual in nature and without 
specific in-service injury.  For those reasons, the reviewer 
concluded that the current left knee medial compartment arthritis 
and chondromalacia was unrelated to his military service.

Thus, the Veteran does have a current diagnosis of right knee 
chondromalacia patella and medial compartment arthritis.  Having 
reviewed the complete record, however, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran's current left knee disabilities were incurred in or 
aggravated by his military service.  

In that regard, the Board finds the July 2010 VA medical opinion 
to be credible, competent, and probative.  The reviewer 
considered the Veteran's claims file, including the July 2009 VA 
examination report and diagnostic evidence of record, but 
concluded that the Veteran's left knee disability was not related 
to service.  Further, a complete and thorough rationale is 
provided for the opinion rendered.  The examiner's conclusion is 
fully explained and consistent with the credible evidence of 
record.  The Board observes the VA examiner noted the Veteran's 
current left knee problems were not "related" to any injury in 
service.  Given the overall context of the VA reviewer's opinion, 
including the in-service and post-service history discussed in 
the record and the rationale provided, the Board concludes the 
term "related" encompasses both "caused by" and "aggravated 
by."  As such, the VA examiner did discuss and conclude that the 
Veteran's current left knee problems were not caused or 
aggravated by his military service.

The Board also finds the July 2009 VA examination report somewhat 
probative, despite the erroneous notation that the Veteran was 
already service-connected for his bilateral knees.  This notation 
appears to have been a typographical error, as the examiner 
subsequently provided an opinion as to whether the Veteran's 
current left knee disabilities were related to service.  The 
Board acknowledges that the examiner appears not to have reviewed 
the claims file, but the Veteran's reported history to the 
examiner was generally consistent with the medical evidence in 
the claims file.  The examiner provided an adequate rationale for 
the expressed opinion and was fully explained and consistent with 
the evidence of record.

The Board has considered the Veteran's reports of continued left 
knee pain from service.  Certainly, the Veteran is competent to 
report sensory or observed symptoms such as left knee pain, and 
his testimony in that regard is entitled to some probative 
weight.  See Washington, 19 Vet. App. at 368.  However, even 
though a lay person is generally competent to describe 
experiencing a continuity of symptomatology since service, that 
lay person is not necessarily competent to link the continuous 
symptomatology to a specific current condition.  Savage, 10 Vet. 
App. at 495.  In this instance, the Veteran has not been shown to 
be capable of making medical conclusions, especially as to 
linking any in-service left knee pain to any current left knee 
disability, to include chondromalacia and osteoarthritis.  

The Board finds any such link by the Veteran even more 
problematic given that his separation examination and March 2006 
VA examination and x-rays showed no evidence of current left knee 
chondromalacia or arthritis.  While the Veteran certainly has had 
continuous left knee pain since service, the objective medical 
evidence shows that the Veteran did not have a left knee 
disability until at least several years after his military 
service.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

Thus, the Board affords far greater weight to the findings of the 
July 2009 VA examiner and July 2010 reviewer who, after physical 
examination and interview of the Veteran (in the case of the July 
2009 examiner), as well as complete review of the claims file 
(the July 2010 reviewer), concluded that the Veteran's current 
left knee disabilities were not caused or aggravated by his 
military service.  See Jandreau, 492 F.3d at 1378; see also Layno 
v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony 
that the Veteran suffered a particular illness (bronchial asthma) 
was not competent evidence because matter required medical 
expertise).

In conclusion, the service treatment records do not reflect 
complaints, treatment, or diagnosis of a left knee disability 
during service, but the Veteran did bring his claim during 
service.  After service, initial medical examinations failed to 
show any left knee disability.  Several years after service, 
however, the Veteran was diagnosed with left knee patellar 
chondromalacia and medial compartment osteoarthritis.  
Nevertheless, no medical professional has linked such current 
left knee disabilities to his military service and, indeed, the 
only medical opinions of record reject such a link.  Moreover, 
the Veteran has not been shown to be competent to link in-service 
knee pain to a specific current knee disability.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claim of service connection for a left knee 
disorder.  As such, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Skin

The Veteran contends that he developed a skin disorder in 
military service and has experienced regular problems with his 
skin from that time.  

The Veteran's service treatment records indicate normal skin on 
medical examinations in May 1994, May 1997, and April 2002.  The 
Veteran's service treatment records indicate no diagnosis or 
complaints of foot problems at the time of his second activation 
into service in August 2004.  As such, the Veteran will be 
presumed to have entered service in sound condition.  38 U.S.C.A. 
§§ 1111.  A September 2004 statement of medical examination and 
duty status noted a skin lesion anterior to the right ear.  An 
undated record from the troop medical clinic at Fort Shelby, 
Mississippi noted complaints of a skin lesion in front of the 
right ear for several months.  The assessment was a persistent 
skin lesion and the examiner noted concern about squamous cell 
carcinoma or basal cell carcinoma and referred the case to 
dermatology for biopsy.  An undated dermatology service treatment 
record indicated a provisional diagnosis of squamous cell 
carcinoma, but after testing and examination diagnosed actinic 
keratosis that was treated with cryosurgery, noting that the 
areas would blister up and scab over.  A September 2005 treatment 
record indicated right temple scar tissue that the Veteran 
reported was a result of a dermatologist freezing off flaking 
skin.  The Veteran was directed to apply sunscreen daily.  During 
the Veteran's December 2005 post-deployment physical examination 
the Veteran reported back, left arm, and sinus problems, but 
denied any skin diseases or rashes.

After service, in March 2007, the Veteran was seen in dermatology 
with a noted history of actinic keratoses.  The Veteran had a 
current rough red spot on his right pre-auricular area that had 
been present for about 1 year.  The Veteran reported that it had 
initially been red and then became scaly as well.  The physician 
diagnosed actinic keratosis and treated with cryotherapy.  The 
Veteran was requested to return in 1 year for a skin check.

In January 2008 the Veteran was seen for multiple rough patches 
on his face.  These rough patches, 1 on the right nasal bridge, 1 
on the central forehead, and 2 on the left temple were diagnosed 
as actinic keratoses and treated with cryotherapy.  The Veteran 
was encouraged to continue skin protection and due to his skin 
type, young age, and the number of actinic keratoses was 
scheduled for a 1 year follow-up appointment.  

In the Veteran's January 2009 follow-up appointment he had 
actinic keratoses on the glabella and left ear lobe, which were 
treated with cryotherapy.

As noted above, the Veteran's claim was remanded by the Board in 
February 2009, in part, to afford the Veteran a VA examination 
for his skin claim.  The resulting July 2009 examination report 
did not note review of the claims file.  At that time, the 
Veteran reported flaking skin since 2004, with 3 separate 
cryotherapy treatments and the first while on active duty.  The 
Veteran described the problem as flaking and peeling skin on his 
face and that he first noticed the problem in the fall of 2004 at 
Camp Shelby.  Since that time, the Veteran reported recurrent 
flaking and peeling of the skin of the face.  The Veteran noted 
daily treatment with over-the-counter lotions and annual 
dermatological evaluations.  The Veteran reported that the 
treatment was for actinic keratoses.  The VA examiner did not 
conduct a physical examination at that time, but diagnosed 
actinic keratosis.  The examiner did not opine as to etiology.

In February 2010, the Veteran's annual dermatology examination 
revealed a pruritic lesion behind the left ear.  The treatment 
provider assessed a seborrheic keratosis, which was treated with 
cryotherapy.

In an attempt to remedy the deficiencies of the July 2009 
examination, the RO requested a VA medical opinion.  The 
resulting July 2010 opinion noted review of the claims file, 
including service treatment records and post-service treatment 
records.  The reviewer stated that the service treatment records 
were silent for treatment for or a diagnosis of a skin condition.  
The examiner noted the Veteran's dermatology treatment visits in 
March 2007, January 2008, and January 2009.  The reviewer opined 
that it was less likely than not that the Veteran's actinic 
keratosis was caused by or a result of the Veteran's service.  As 
to rationale, the reviewer relied on the purported absence of 
treatment or diagnosis in service.  The reviewer otherwise simply 
provided a definition of actinic keratoses and treatment of the 
same.  The examiner noted that the Veteran had no current visible 
scars as a result of the prior actinic keratoses.

Thus, there are multiple in-service and post-service diagnoses of 
actinic keratosis.  Moreover, the Board notes that in McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007), the United States Court 
of Appeals for Veterans' Claims (Court) held that a finding that 
the Veteran had disability "at some point during the processing 
of his claim," satisfied the service connection requirement for 
manifestation of current disability.  As to whether the Veteran's 
current skin disorder relates to service, the Board has 
considered the relevant lay and medical evidence of record, and 
finds the evidence to be in equipoise.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

In that regard, the Board has considered the July 2010 VA medical 
opinion that his current actinic keratosis was not related to his 
military service.  The primary basis for the reviewer's opinion 
appears to have been that the service treatment records showed no 
evidence that the Veteran had treatment for or diagnosis of a 
skin condition in service.  However, as outlined above, the 
service treatment records included multiple notations of 
treatment for patchy skin problems, diagnosed as actinic 
keratosis, that required cryotherapy between September 2004 and 
September 2005.  Accordingly, the Board considers the July 2010 
VA opinion to be based on incorrect factual premises and, 
therefore, of no probative value here.  See Reonal v. Brown, 5 
Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (holding that the Board may reject a medical 
opinion that is based on facts provided by the Veteran that have 
been found to be inaccurate or that are contradicted by other 
facts of record). 
 
The evidence of record indicates treatment for actinic keratosis 
beginning first in service and continuing since service, 
including in September 2004, possibly September 2005, March 2007, 
January 2008, and January 2009.  Moreover, the Veteran has 
reported ongoing problems with his skin beginning in and 
continuing from service.  In this regard, the Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss the 
existence of skin that is red, flaking, and scaly.  See 
Washington, 19 Vet. App. at 368.   Indeed, the Board acknowledges 
that the Veteran may be capable of diagnosing physically 
observable non-complex disorders, such as a skin disorder.  
McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged 
skin disorder of boils, blotches, rash, soreness, and itching 
since service; Court implied that this may be the type of 
condition lending itself to lay observation and satisfy the nexus 
requirement).  When a disorder may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
Thus, the Veteran's assertions regarding his in-service and post-
service symptoms are of significant probative value.  Given the 
Veteran's in-service diagnosis of actinic keratosis, his reports 
of ongoing skin problems that are the same as those first 
experienced in service, and the multiple diagnoses of actinic 
keratosis during the appellate period, the Board concludes that 
the evidence is at least in relative equipoise as to whether the 
Veteran's current actinic keratoses are related to his military 
service.  When the totality of the evidence supports the 
Veteran's claims or is in relative equipoise, the Veteran 
prevails on his or her claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, having resolved reasonable doubt in 
favor of the Veteran, the Board concludes service connection is 
warranted for actinic keratosis.


ORDER

Entitlement to service connection for a right knee disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for actinic keratosis is 
granted.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


